Citation Nr: 1137418	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of frostbite, toes, bilateral feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for service connection for residuals of frostbite, toes, of the bilateral feet.

In February 2011, the Board remanded this claim.  The case has been returned to the Board and is ready for further review.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and an adequate opinion was offered.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's bilateral foot disorder was not manifested during active service or until many years thereafter, nor is the currently diagnosed bilateral foot disorder otherwise causally related to such service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of frostbite, toes, bilateral feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records and the Veteran submitted private medical records.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  Next, VA examinations and medical opinions pertinent to the issue on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  The examination provided an adequate basis for making a decision on this claim.  Accordingly, he Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R.  § 3.303(d).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's complete service treatment records were not available for review at this time, as his service records were involved in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption " against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).   

In making all determinations, the Board must fully consider the lay assertions of record.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is also competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

At the outset, the Board concedes that the Veteran is competent to state that he was exposed to cold weather while in service.  The Veteran's statements are credible as they are consistent throughout the record.  As the Veteran's statements regarding the cold weather in Germany are credible, and he is competent to testify to matters observable with the senses, such as cold, the Board finds that the Veteran was exposed to cold weather in service.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994). 

The Veteran's available service treatment records do not show treatment for a foot disorder, and the February 1959 the separation examination report shows his feet were clinically normal.  After service, medical evidence shows a number of treatments for foot symptoms, and mycotic nail symptoms, as well as a number of notations of neuropathy beginning in 2006.  A report from P.J.G., D.P.M., dated in October 2007, contains assessments of chronic paresthesias, intermittent, to toes #1 and #2, bilaterally.  Therefore, the Board finds that the Veteran has a current bilateral foot disorder.  

VA records show treatment for foot complaints beginning in July 2006.  This included treatment for diabetic foot care.  It was noted in July 2006 that the Veteran reported that he has had tingling in his toes for years since he had frost bite.  The examiner stated that he thought that the Veteran had pain in his toes and nails as a result from his frost bite.  Examination showed dystrophic gryphotic mycotic deformed nails.  The findings were: diabetes, dystrophic nails, neuropathy, and fasciitis.   

Private records show that in October 2007, the Veteran was noted to have chronic parenthesias, intermittent, to toes 1 and 2 consistent with long term effects of frost bite; history of frost bite to toes 1 and 2- onset 1956.  He also diagnosed diabetes mellitus without diabetic neuropathy.  The diabetes was noted to have been diagnosed in September 2001.  

VA records show treatment for foot complaints continued into 2008.  In April 2008, July 2008 and October 2008, the Veteran was noted to have diabetes with neuropathy.  

The Veteran was examined by VA in March 2011.  The examination was conducted by a Board Certified Neurologist.  The claims file was reviewed.  It was noted that the Veteran asserts that he has had foot symptoms since having frost bite in service.  It was noted that he reported that while in Germany during service, he had to work on a plane overnight in subzero temperatures and that he was treated for his toes with ongoing symptoms since service.  The examiner stated that the service treatment records were partially burned in a fire and parts are illegible but that they do not appear to show any relevant treatment.  It was noted that the separation examination report showed his feet were clinically normal.  The Veteran's medical history was noted and he was examined.  X-rays reports stated that there was no evidence of frostbite in the soft tissues, bones or joints of the toes.  The examiner concluded that there are no changes in the bones of the feet or toes consistent with frostbite.  It was noted that the Veteran does have complaints and has neurological and skin changes consistent with peripheral neuropathy secondary to diabetes.  It was stated that his neuropathy extends to the knees which it would not do if it were secondary to remote frostbite in the toes alone.  The examiner said it was his medical opinion that it is less likely than not or less than a 50/50 probability that the Veteran's peripheral neuropathy in the bilateral lower extremities to the knees was caused by or the result of a remote frostbite injury.  He stated that it is more likely than not or more than a 50/50 probability that it is secondary to his condition of diabetes mellitus since hyperglycemia is a potent etiology of nerve damage and since there is no chronicity of care in the evidence of record or by the Veteran's own admission until 40 years after military service and after the Veteran developed diabetes mellitus.  

In weighing the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding that any diagnosed foot disorder is related to the Veteran's active military service.  Although the evidence establishes the existence of current foot disorders, and exposure to cold in service, the weight of the evidence is against finding that a causal relationship between the present disability and any injuries incurred during service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is noted that a private examiner and a VA examiner have associated the Veteran's bilateral foot disorder to his service.  In July 2006 the VA examiner stated that "I think" that the Veteran's pain in his toes and nails were the result of frostbite.  This statement is speculative and lacks the certainty necessary to have probative value.  The private examiner in October 2007 stated that the Veteran had frostbite with an onset of 1956.  This conclusion is not probative since it is without a factual predicate in the record.  Both examiners based their finding on a history provided by the Veteran.  More importantly, the statements were offered without rationale and they are thus general, and inconclusive in nature.  

The United States Court of Appeals for Veteran s Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the probative value of a medical nexus opinion is determined by whether it contains a discussion of the medical rationale of the opinion and is based on an accurate factual premise.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds the opinions offered by the VA clinician and the private examiner to be insufficient.  Therefore, they have no probative value in supporting or disproving the Veteran's claim.  

On the other hand, the VA examiner in March 2011 provided an opinion that the Veteran's foot disorders were not related to cold during service.  This opinion was based on a thorough examination, full consideration of the Veteran's reported medical history, and a review of the claims folder, and was justified with a factually accurate, fully articulated, and sound analysis, with rationale.  The Board finds this evidence to be most probative.  As such, the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.  

The Board notes that the Veteran contends that foot disorders are related to his cold exposure during service.  He also contends that he has had pain and tingling in his feet since service.  However, the issue of the etiology of the Veteran's foot disorders is a medical question requiring medical expertise such that the Veteran is not competent to testify to the cause of the foot disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to state that he experienced symptoms such as pain or tingling since service, he is not competent to determine the cause of such.  Further, it is noted that his separation examination report clearly shows no foot abnormality and his complaints are not documented in the record until many years after service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

The Board notes that the Veteran's representative has argued that the March 2011 VA opinion is inadequate because the examiner based his conclusion on a finding that the Veteran had not sought treatment for 40 years after service.  He states that this is in conflict with Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, it this instance, while this was a factor discussed by the examiner, he also discussed and based his opinion on the medical evidence which included X-rays, and pointing to an etiology other than a cold injury.  He also noted that the manifestation of the symptoms was contrary to cold injury and explained why this was so.  The Board finds that the opinion is adequate to make a determination despite the reference to lack of treatment for the disorder for 40 years.  The representative also stated that the VA examiner did not discuss why the October 2007 examiner found limited neuropathy consistent with frost bite and later the findings were consistent for diabetic neuropathy.  However the VA examiner reviewed the entire file and noted the October 2007 report.  He provided the necessary information for a nexus determination based on the scope of the Board's request for an examination.  The examiner clearly elicited and took into consideration the Veteran's prior medical history and examinations and therefore the Board finds the examination to be adequate.  .

Therefore, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder, the benefit of the doubt rule does not apply and the claim must denied.  Gilbert, 1 Vet. App. 53-56. 


ORDER

Service connection for residuals of frostbite, toes, of the bilateral feet is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


